IN THE SUPREME COURT OF IOWA
                              No. 17–1838

                          Filed April 26, 2019


STATE OF IOWA,

      Appellee,

vs.

JONATHAN SHANE WESTON,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Appanoose County, Randy S.

DeGeest, Judge.



      A defendant appeals the sentence imposed following his domestic

abuse assault causing bodily injury conviction. DECISION OF COURT

OF APPEALS AFFIRMED IN PART AND VACATED IN PART; SENTENCE

VACATED IN PART AND CASE REMANDED.


      Mark C. Smith, State Appellate Defender (until withdrawal), and

Vidhya K. Reddy, Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Katherine M. Krickbaum,

Assistant Attorney General, and Susan C. Daniels, County Attorney, for

appellee.
                                      2

PER CURIAM.

      Jonathan Weston appeals following his conviction for domestic

abuse assault causing bodily injury, in violation of Iowa Code sections

708.1 and 708.2A(2)(b) (2017).       His challenges are to the sentencing

procedure and the sentence imposed.

      We transferred the case to the court of appeals. The court of appeals

affirmed Weston’s sentence. Weston asked for further review, which we

granted.

      On further review, we choose to let the court of appeals decision

stand as our final decision regarding the issue of whether the district court

gave Weston his right of allocution. See State v. Baker, ___ N.W.2d ___,

___ (Iowa 2019) (“On further review, we have the discretion to review all or

some of the issues raised on appeal or in the application for further

review.” (quoting State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012))).

Therefore, we affirm Weston’s sentencing procedure.

      As to Weston’s argument that the district court erred in ordering

him to pay restitution without first determining his reasonable ability to

pay, we find his sentence regarding restitution should be vacated. In State

v. Albright, ___ N.W.2d ____ (Iowa 2019), filed after the court of appeals

decision in this case, we set forth the procedure to follow when determining

the restitution obligation of a defendant. There we held that certain items

of restitution are subject to a reasonable-ability-to-pay determination. Id.

at ____; see also Iowa Code § 910.2(1). We also clarified that a plan of

restitution is not complete until the sentencing court issues the final

restitution order. Albright, ___ N.W.2d at ___. Finally, we emphasized that

a final restitution order must take into account the offender’s reasonable

ability to pay certain items of restitution. Id.
                                     3

      Here, the district court did not have the benefit of the procedures

outlined in Albright when it entered its order regarding restitution.

Accordingly, we must vacate that part of the sentencing order regarding

restitution and remand the case back to the district court to impose

restitution consistent with our decision in Albright.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; SENTENCE VACATED IN PART AND CASE

REMANDED.

      All justices concur except McDonald, J., who takes no part.

      This opinion shall not be published.